Exhibit 10.2

 

Execution Version

 

STOCKHOLDERS AGREEMENT

 

THIS STOCKHOLDERS AGREEMENT, dated as of December 27, 2018, is made and entered
into by and among GWG Holdings, Inc., a Delaware corporation (the “Company”),
and each of the EXCHANGE TRUSTS set out on Schedule I (together with such
additional Exchange Trusts that become a party hereto by joinder prior to the
Second Closing, each a “Seller Trust” and collectively the “Seller Trusts”), and
as agreed to and accepted by Murray T. Holland and Jeffrey S. Hinkle as trust
advisors to the Seller Trusts (the “Trust Advisors”), and any other person or
entity that becomes a party to this Agreement by executing and delivering a
joinder to this Agreement in the form attached hereto as Exhibit A.

 

RECITALS

 

WHEREAS, the Company and the Seller Trusts have entered into that certain Master
Exchange Agreement, as amended and restated with effect as of January 12, 2018
(as amended, restated, supplemented or otherwise modified in accordance with the
terms thereof, the “Master Exchange Agreement”), by and among The Beneficient
Company Group, L.P., a Delaware limited partnership (“Beneficient”), the
Company, GWG Life, LLC, a Delaware limited liability company and wholly owned
subsidiary of the Company, MHT FINANCIAL SPV, L.L.C. and each of the Seller
Trusts, and as agreed and accepted by Murray T. Holland and Jeffrey S. Hinkle as
trust advisors, pursuant to which each of the Seller Trusts have acquired shares
of common stock, par value $0.001, of the Company;

 

WHEREAS, the Company and the Seller Trusts, in accordance with Section
9.2(d)(ii) of the Master Exchange Agreement, desire to enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

Section 1. Definitions.

 

(a) As used in this Agreement, the following terms shall have the following

meanings:

 

“Affiliate” of a Person is any Person that directly or indirectly controls, is
controlled by, or is under common control with such specified Person, and
“Affiliated” shall have a correlative meaning; provided, however, that solely
for purposes of this Agreement, notwithstanding anything to the contrary set
forth herein, (A) neither the Company nor any of its subsidiaries shall be
deemed to be an Affiliate of any of the Seller Trusts, and (B) none of the
Seller Trusts shall be deemed to be an Affiliate of the Company, solely by
virtue of (i) such party’s ownership of Common Stock or its being a party to
this Agreement or (ii) any other action taken by such party’s or its respective
Affiliates which is expressly required or contemplated under this Agreement, in
each case in accordance with the terms and conditions of, and subject to the
limitations and restrictions set forth in, this Agreement (and irrespective of
the characteristics of the aforesaid relationships and actions under applicable
Law or accounting principles). For purposes of this definition, the term
“control” (including the correlative meanings of the terms “controlled by” and
“under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of such Person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means.

 



 

 

 

“Agreement” means this Stockholders Agreement, as amended, modified or
supplemented from time to time, in accordance with the terms hereof, together
with any exhibits, schedules or other attachments hereto.

 

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the
Commission under the Exchange Act; provided that solely for purposes of this
Agreement, notwithstanding anything to the contrary set forth herein, none of
the Seller Trusts shall be deemed to have Beneficial Ownership of securities
owned by another party hereto solely by virtue of (A) such party’s status as a
party to this Agreement, (B) the voting agreements and proxies contained herein
or therein or (C) any other action taken by such party or any of its Affiliates
which is expressly required or contemplated by the terms of this Agreement, in
each case in accordance with the terms and conditions of, and subject to the
limitations and restrictions set forth in, this Agreement (and irrespective of
the characteristics of the aforesaid relationships and actions under applicable
Law or accounting principles). For purposes of this Agreement, a Person shall be
deemed to Beneficially Own any securities Beneficially Owned by its Affiliates
or any Group of which such Person or any such Affiliate is or becomes a member
or is otherwise acting in concert. “Beneficially Own,” “Beneficially Owned” and
“Beneficially Owning” shall have a correlative meaning.

 

“Beneficient” has the meaning set forth in the Recitals.

 

“Board” means the Board of Directors of the Company.

 

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

 

“Company” has the meaning set forth in the Preamble.

 



2

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission from time to time
thereunder.

 

“Governmental Entity” means any United States or foreign (i) federal, state,
local, municipal or other government, (ii) governmental or quasi-governmental
entity of any nature (including, without limitation, any governmental agency,
branch, department, official or entity and any court or other tribunal), (iii)
body exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature,
including, without limitation, any arbitral tribunal and self-regulatory
organizations, or (iv) any national securities exchange or national quotation
system.

 

“Governmental Order” means any order, judgment, injunction, decree, writ,
stipulation, compliance agreement, settlement agreement, decision, determination
or award, in each case, entered by or with any Governmental Entity or
arbitrator.

 

“Group” shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act; provided, however, that solely for purposes of this Agreement,
notwithstanding anything to the contrary set forth herein, none of the Seller
Trusts or any of their respective Affiliates shall be deemed to be a member of a
Group with each other or each other’s Affiliates, in each case solely by virtue
of the existence of this Agreement or any action taken by a party hereto or
thereto or any such party’s Affiliates which is expressly required or
contemplated by the terms hereof or thereof, in each case in accordance with the
terms and conditions of, and subject to the limitations and restrictions set
forth in, this Agreement (and irrespective of the characteristics of the
aforesaid relationships and actions under applicable Law or accounting
principles).

 

“Laws” means, collectively, any applicable federal, state, local or foreign law
(statutory, common or otherwise), constitution, treaty, convention, ordinance,
code, rule, regulation, order, injunction, judgment, decree, ruling or other
similar requirement enacted, adopted, promulgated or applied by a Governmental
Entity.

 

“Master Exchange Agreement” has the meaning set forth in the Recitals.

 

“Material Adverse Effect” means, with respect to a party (including, as
appropriate, its Subsidiaries), any event, change, effect or development that,
individually or in the aggregate, (i) has or would reasonably be expected to
have a material and adverse effect on the condition (financial or otherwise),
results of operations, business or prospects of such party and its Subsidiaries,
taken as a whole, or (ii) materially impairs the ability of a party to perform
its obligations under this Agreement or otherwise materially impede or delay the
consummation of the transactions contemplated by this Agreement.

 

“Orderly Marketing Agreement” means the Orderly Marketing Agreement to be
entered into by the Company, the Trust Advisors and one or more investment banks
pursuant to the Master Exchange Agreement.

 

“Person” means any natural person, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, foundation,
unincorporated organization or government or other agency or political
subdivision thereof, or any other entity or Group comprised of two or more of
the foregoing.

 

3

 

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Company and the Seller Trusts providing
for the registration of the Common Stock under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Seller Trust Assets” has the meaning set forth in Section 6(m).

 

“Seller Trusts” has the meaning set forth in the Preamble.

 

“Subsidiary” means, with respect to a Person, any corporation or other
organization (including a limited liability company or a partnership), whether
incorporated or unincorporated, of which such Person directly or indirectly owns
or controls a majority of the securities or other interests having by their
terms ordinary voting power to elect a majority of the board of directors or
others performing similar functions with respect to such corporation or other
organization, or any organization of which such Person or any of its
Subsidiaries is, directly or indirectly, a general partner or managing member.

 

“Termination Date” has the meaning set forth in Section 6(l).

 

“Total Voting Power” means, at any time, the total number of votes then entitled
to be cast by holders of the outstanding Common Stock and any other securities
entitled to vote generally in the election of directors to the Board and not
solely upon the occurrence and during the continuation of certain specified
events.

 

“Transfer” means, when used as a noun, any direct or indirect, voluntary or
involuntary, sale, disposition, hypothecation, mortgage, encumbrance, gift,
pledge, assignment, attachment or other transfer (including the creation of any
derivative or synthetic interest, including a participation or other similar
interest), whether by merger, testamentary disposition, operation of law or
otherwise, and entry into a definitive agreement with respect to any of the
foregoing and, when used as a verb, to directly or indirectly, voluntarily or
involuntarily, sell, dispose, hypothecate, mortgage, encumber, gift, pledge,
assign, attach or otherwise transfer (including by creating any derivative or
synthetic interest, including a participation or other similar interest),
whether by merger, testamentary disposition, operation of law or otherwise, or
enter into a definitive agreement with respect to any of the foregoing. For
purposes of this Agreement, the sale of the interest of a party to this
Agreement in an Affiliate of such party which Beneficially Owns Voting
Securities shall be deemed a Transfer by such party of such Voting Securities
unless such party retains Beneficial Ownership of such Voting Securities
following such transaction.

 

“Trust Advisors” has the meaning set forth in the Preamble.

 

“Trust Agreements” has the meaning set forth in Section 6(m).

 

“Units” means the securities of Beneficient designated by Beneficient as its
common units.

 

4

 

 

“Voting Securities” means, at any time, shares of any class of Capital Stock or
other securities of the Company, including the Common Stock, which are entitled
to vote generally in the election of directors to the Board and not solely upon
the occurrence and during the continuation of certain specified events.

 

(b) In addition to the above definitions, unless the context requires otherwise:

 

(i) any reference to any statute, regulation, rule or form as of any time shall
mean such statute, regulation, rule or form as amended or modified and shall
also include any successor statute, regulation, rule or form, as amended, from
time to time;

 

(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, in each case notwithstanding the
absence of any express statement to such effect, or the presence of such express
statement in some contexts and not in others;

 

(iii) references to “Section”, “Exhibit” or “Schedule” are references to
Sections of or Exhibits or Schedules to this Agreement unless otherwise
indicated;

 

(iv) words such as “herein”, “hereof”, “hereinafter” and “hereby” when used in
this Agreement refer to this Agreement as a whole;

 

(v) references to “dollars” or “$” in this Agreement are to United States
dollars; and

 

(vi) references to “business day” mean any day other than a Saturday, a Sunday
or a day on which banks in New York, New York are authorized by Law or order to
be closed.

 

Section 2. Voting Agreement.

 

For so long as the Seller Trusts own Voting Securities representing 10% of more
of the Total Voting Power, each of the Seller Trusts agrees that:

 

(a) it will vote, or cause to be voted, all Voting Securities over which it has
voting control with respect to all matters, including without limitation the
election and removal of directors, voted on by the stockholders of the Company
(whether at a regular or special meeting or pursuant to a written consent),
solely in proportion with the votes cast by all other holders of Voting
Securities on any matter put before them; and

 

(b) it will vote, or cause to be voted, or execute written consents with respect
to all Voting Securities over which it has voting control, and shall take all
other reasonably necessary or desirable actions within its control (including
voting for calling a meeting of stockholders of the Company, attending all
meetings in person or by proxy for purposes of obtaining a quorum and executing
all written consents in lieu of meetings, as applicable), to effectuate the
provisions of this Agreement.

 

5

 

 

Section 3. Proxies. Each of the Seller Trusts hereby irrevocably appoints, as
its proxy and attorney-in-fact, Jon R. Sabes, in his capacity as the Chief
Executive Officer of the Company, and any individual who shall hereafter succeed
to such office of the Company, with full power of substitution, to vote or
execute written consents with respect to all Voting Securities Beneficially
Owned by such Seller Trust in accordance with the provisions of Section 2;
provided that such proxy may only be exercised if such Person fails to comply
with the terms of Section 2. This proxy is coupled with an interest and shall be
irrevocable prior to the Termination Date, and each of the Seller Trusts will
take such further action or execute such other instruments as may be reasonably
necessary to effectuate the intent of this proxy and revoke any proxy previously
granted by it with respect to any Voting Securities Beneficially Owned by such
Person.

 

Section 4. Standstill; Transfer Restrictions.

 

(a) As to each of the Seller Trusts, until the earlier of (i) one year from the
Closing Date (as defined in the Master Exchange Agreement) and (ii) the
termination of the Orderly Marketing Agreement, without the prior written
consent of the Board (which shall require the affirmative vote of a majority of
the entire Board), each of the Seller Trusts shall not, directly or indirectly,
and shall cause their respective assignees and transferees (other than pursuant
to a registered public offering) and their respective Affiliates not to,
directly or indirectly:

 

(i) acquire, offer to acquire, or agree to acquire, directly or indirectly, by
purchase or otherwise, any securities or direct or indirect rights to acquire
any Voting Securities of the Company or any of its Subsidiaries other than
pursuant to the Master Exchange Agreement;

 

(ii) seek or propose to influence or control the management, Board, or policies
of the Company, make or participate, directly or indirectly, in any
“solicitation” of “proxies” (as such terms are used in the rules of the
Commission) to vote any Voting Securities or any voting securities of any of the
Company’s Subsidiaries, or seek to advise or influence any other person with
respect to the voting of any Voting Securities or any voting securities of the
Company’s Subsidiaries;

 

(iii) submit a proposal for or offer of (with or without conditions) any merger,
recapitalization, reorganization, business combination, or other extraordinary
transaction involving the Company, any of its Subsidiaries, or any of their
respective Securities or assets or, except as required by law, make any public
announcement with respect to the foregoing;

 

(iv) enter into any discussions, negotiations, arrangements, or understandings
with any other Person with respect to any of the foregoing, or otherwise form,
join, engage in discussions relating to the formation of, or participate in a
Group in connection with any of the foregoing; or

 

(v) advise, assist, or encourage any other Person in connection with any of the
foregoing.

 

6

 

 

(b) Each of the Seller Trusts agrees that it shall not Transfer any Voting
Securities Beneficially Owned by such Seller Trust without the prior written
consent of the Company other (i) than pursuant to the transactions contemplated
by the Orderly Marketing Agreement or (ii) in a registered public offering to or
through one or more underwriters or placement agents pursuant to the exercise of
the Seller Trusts’ Parties’ contractual registration rights under the
Registration Rights Agreement (provided, that the Seller Trusts shall, in the
exercise of such rights, instruct the underwriters or placement agents to use
their reasonable best efforts to (x) effect as wide a distribution of such
Voting Securities as is reasonably practicable without adversely affecting the
pricing thereof and (y) not sell any Voting Securities to any Person or Group
who, after consummation of such Transfer, would have Beneficial Ownership of
Voting Securities representing in the aggregate 5.0% or more of the Total Voting
Power or, in the case of a Person of the type described in Rule 13d-1(b)(1)(i)
under the Exchange Act, 10% or more of the Total Voting Power).

 

(c) Without limiting the foregoing, each of the Seller Trusts agree that it will
not Transfer any Voting Securities except pursuant to an effective registration
statement under, and in compliance with the requirements of, the Securities Act,
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act and in compliance with any
applicable state, federal or foreign securities Laws.

 

(d) Any attempted Transfer in violation of this Agreement shall be of no effect
and null and void, regardless of whether the purported transferee has any actual
or constructive knowledge of the Transfer restrictions set forth in this
Agreement, and the Company shall not, and shall instruct its transfer agent and
other third parties not to, record or recognize any such purported transaction
on the share register of the Company. No Transfer shall be effective unless and
until the Company shall have been furnished with information reasonably
satisfactory to it demonstrating that such Transfer is (x) in compliance with
this Section 4 and (y) registered under, exempt from or not subject to the
provisions of Section 5 of the Securities Act and any other applicable
securities Laws.

 

(e) Prior to the Termination Date of this Agreement as set forth in Section
6(l), any certificates for shares of Common Stock held by the Seller Trusts
shall bear a legend or legends (and appropriate comparable notations or other
arrangements will be made with respect to any uncertificated shares) referencing
restrictions on Transfer of such shares of Common Stock under the Securities Act
and under this Agreement, which legend shall state in substance:

 

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THIS SECURITY
UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT.”

 

“THIS SECURITY IS SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN A
STOCKHOLDERS AGREEMENT DATED AS OF DECEMBER 27, 2018, AMONG THE COMPANY AND
CERTAIN OTHER PARTIES THERETO (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY).”

 

7

 

 

(f) Notwithstanding the foregoing Section 4(e), upon the request of a Seller
Trust, if at any time the restrictions on transfer under the Securities Act and
applicable state securities Laws are no longer applicable, upon receipt by the
Company of an opinion of counsel reasonably satisfactory to the Company to the
effect that the first of the foregoing legends is no longer required under the
Securities Act or applicable state Laws, the Company shall promptly cause the
first of the foregoing legends to be removed from any certificate for shares of
Common Stock to be Transferred; provided, that such Transfer is permitted under
this Agreement. Following the Termination Date, the Company shall promptly cause
the foregoing legend(s) to be removed from any certificate for shares of Common
Stock then held by such party or parties to the extent legally permitted (and
subject to delivery of any documents and/or opinions reasonably requested).

 

(f) Any additional Voting Securities of which any Seller Trust acquires
Beneficial Ownership following the date hereof shall be subject to the
restrictions and commitments contained in this Agreement as fully as if such
Voting Securities were Beneficially Owned by such Person as of the date hereof.

 

Section 5. Representations and Warranties.

 

(a) Representations and Warranties of the Seller Trusts. Each of the Seller
Trusts hereby severally and not jointly represent and warrant to the Company as
follows:

 

(i) Each has been duly organized and is validly existing and in good standing
under the Laws of the jurisdiction of its organization, and has the requisite
power and authority under its organizational documents to perform it obligations
under this Agreement.

 

(ii) Each has all requisite organizational power and authority to execute,
deliver and perform its obligations under this Agreement. The execution,
delivery and performance of this Agreement have been duly and validly authorized
and approved by the requisite trust advisor or managing member, as the case may
be, and no other proceeding is necessary to authorize such agreements or the
performance by each thereunder. This Agreement has been duly and validly
executed and delivered by each and constitutes a legal, valid and binding
obligation of each, enforceable against each in accordance with its terms,
subject (i) to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and (ii) as to enforceability, to general principles of equity.

 



8

 

 

(iii) The execution, delivery and performance of this Agreement by such entity
and the performance of its obligations hereunder do not and will not (a)
conflict with or violate any provision of, or result in the breach of its
respective organizational documents, (b) conflict with or result in any
violation of any provision of any Law, permit or Governmental Order applicable
to such entity, or any of their respective properties or assets, (c) violate,
conflict with, result in a breach of any material provision of or the loss of
any benefit under, constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, or result in the
termination or acceleration of, or a right of termination, cancellation,
modification, acceleration or amendment under, accelerate the performance
required by, or result in the acceleration or trigger of any payment, posting of
collateral (or right to require the posting of collateral), time of payment,
vesting or increase in the amount of any compensation or benefit payable
pursuant to, any material term, condition or provision of any of any material
contract to which such entity is a party, or (d) result in the creation of any
lien upon any of the properties, equity interests or assets of such entity,
except (in the case of clauses (b), (c), or (d) above) for such violations,
conflicts, breaches or defaults which would not, individually or in the
aggregate, have a Material Adverse Effect on such entity.

 

(vi) Other than the shares of Common Stock that the Seller Trusts acquired or
will acquire pursuant to the Master Exchange Agreement and the transactions
contemplated thereby, as of the date hereof, the Seller Trusts do not
Beneficially Own any shares of Common Stock or other Voting Securities. Other
than the Master Exchange Agreement, the Orderly Marketing Agreement, and this
Agreement, there are no voting trusts, stockholder agreements, proxies or other
agreements in effect pursuant to which a Seller Trust has a contractual
obligation with respect to the voting or Transfer of any Voting Securities or
which are otherwise inconsistent with or conflict with any provision of this
Agreement.

 

(b) Representations and Warranties of the Company. The Company hereby represents
and warrants to the Seller Trusts as follows:

 

(i) The Company has been duly organized and is validly existing as a corporation
in good standing under the Laws of the State of Delaware, and has the requisite
power and authority under its organizational documents to perform it obligations
under this Agreement.

 

(ii) The Company has all requisite organizational power and authority to
execute, deliver and perform its obligations under this Agreement. The
execution, delivery and performance of this Agreement have been duly and validly
authorized and approved by the Board, and no other proceeding is necessary to
authorize such agreements or the performance by each thereunder. This Agreement
has been duly and validly executed and delivered by the Company and constitutes
a legal, valid and binding obligation of the Company, enforceable against each
in accordance with its terms, subject (i) to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights generally and (ii) as to enforceability, to general principles
of equity.

 

(iii) The execution, delivery and performance of this Agreement by the Company
and the performance of its obligations hereunder do not and will not (a)
conflict with or violate any provision of, or result in the breach of its
organizational documents, (b) conflict with or result in any violation of any
provision of any Law, permit or Governmental Order applicable to such entity, or
any of its properties or assets, (c) violate, conflict with, result in a breach
of any material provision of or the loss of any benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, or result in the termination or acceleration of, or
a right of termination, cancellation, modification, acceleration or amendment
under, accelerate the performance required by, or result in the acceleration or
trigger of any payment, posting of collateral (or right to require the posting
of collateral), time of payment, vesting or increase in the amount of any
compensation or benefit payable pursuant to, any material term, condition or
provision of any of any material contract to which the Company is a party, or
(d) result in the creation of any lien upon any of the properties, equity
interests or assets of the Company, except (in the case of clauses (b), (c), or
(d) above) for such violations, conflicts, breaches or defaults which would not,
individually or in the aggregate, have a Material Adverse Effect on the Company.

 



9

 

 

Section 6. Miscellaneous.

 

(a) No Waivers. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

(b) All notices and other communications among the parties shall be in writing
and shall be deemed to have been duly given (i) when delivered in person, (ii)
when delivered after posting in the United States mail having been sent
registered or certified mail return receipt requested, postage prepaid, (iii)
when delivered by FedEx or other nationally recognized overnight delivery
service or (iv) when received by facsimile or email (provided that a copy is
subsequently delivered by one of the other methods permitted in (i) through
(iii) of this Section 6(b)), addressed as follows:

 

If to GWG, to:

 

220 S. Sixth Street

Suite 1200

Minneapolis, MN 55402

Attention: Jon R. Sabes

 

If to the Seller Trusts to:

 

Each of the Seller Trusts set forth on Schedule I hereto

c/o The Delaware Trust Company, as Trustee

251 Little Falls Drive

Wilmington, DE 19808

Attention: Trust Administration/Alan Halpern

 

or to each party at such other address or addresses as such party may from time
to time designate in writing.

 

(c) Assignment; Third Party Beneficiaries. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (other than by operation of Law) without the prior written
consent of (i) the Company, in the case of the Seller Trusts, or (ii) the Seller
Trusts, in the case of the Company. Any purported assignment in contravention
hereof shall be null and void. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns. This Agreement (including the
documents and instruments referred to herein) is not intended to, and does not,
confer upon any Person other than the parties hereto any rights or remedies
hereunder, including the right to rely upon the representations and warranties
set forth herein.

 



10

 

 

(d) Governing Law. This Agreement shall be governed and construed in accordance
with the Laws of the State of Delaware, without regard to any applicable
conflicts of law principles.

 

(e) Captions; Counterparts. The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement. This Agreement may be
executed in counterparts (and delivered by facsimile or electronic
transmission), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(f) Entire Agreement. This Agreement, the Orderly Marketing Agreement, and the
Master Exchange Agreement constitute the entire agreement among the parties
relating to the transactions contemplated hereby and supersede any other
agreements, whether written or oral, that may have been made or entered into by
or among any of the parties hereto or any of their respective Subsidiaries
relating to the transactions contemplated hereby. No representations,
warranties, covenants, understandings, agreements, oral or otherwise, relating
to the transactions contemplated by this Agreement exist between the parties
except as expressly set forth in this Agreement, the Orderly Marketing Agreement
and the Master Exchange Agreement.

 

(g) Amendments and Waivers. This Agreement may not be amended, modified, waived
or supplemented in any manner, whether by course of conduct or otherwise, except
(i) in the case of an amendment or modification, such amendment or modification
is in writing, is specifically identified as amendment hereto and is signed by
the Company and the other parties hereto or (ii) in the case of a waiver, such
waiver is in writing and signed by the party against which the waiver is to be
effective.

 

(h) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the parties.

 

(i) Jurisdiction; WAIVER OF TRIAL BY JURY. In any action among the parties
arising out of or relating to this Agreement or any of the transactions
contemplated hereby, each of the parties (a) irrevocably and unconditionally
consents and submits to the exclusive jurisdiction and venue of the Court of
Chancery of the State of Delaware in and for New Castle County, Delaware; (b)
agrees that it will not attempt to deny or defeat such jurisdiction by motion or
other request for leave from such court; and (c) agrees that it will not bring
any such Action in any court other than the Court of Chancery for the State of
Delaware in and for New Castle County, Delaware, or, if (and only if) such court
finds it lacks subject matter jurisdiction, the federal court of the United
States of America sitting in Delaware, and appellate courts thereof. Service of
process, summons, notice or document to any party’s address and in the manner
set forth in Section 6(b) shall be effective service of process for any such
Action. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION BASED UPON, ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 



11

 

 

(j) Specific Performance. The parties hereto agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
its specific terms or otherwise breached. Accordingly, the parties shall be
entitled to specific performance of the terms hereof, including an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof, in addition to any other remedy
to which they are entitled at Law or in equity. Each of the parties hereby
further waives (i) any defense in any action for specific performance that a
remedy at Law would be adequate and (ii) any requirement under any Law to post
security or a bond as a prerequisite to obtaining equitable relief.

 

(k) Further Assurances. Each party to this Agreement shall cooperate and take
such action as may be reasonably requested by another party to this Agreement in
order to carry out the provisions and purposes of this Agreement and the
transactions contemplated hereby.

 

(l) Term and Termination. This Agreement will be effective as of the date hereof
and shall terminate upon the termination of the Orderly Marketing Agreement
(“Termination Date”); provided that (i) Section 2 and 3 shall terminate as
provided in Section 2 and (ii) Section 4(a) shall terminate as provided in such
subsection, and (iii) Section 4(b) shall terminate when the Seller Trusts own
Voting Securities representing less than 5.0% of the Total Voting Power;
provided further that the provisions of this Section 6 (except for subsections
(j) and (k)) shall survive such termination.

 

(m) Seller Trusts and Trust Advisors. It is expressly understood and agreed that
(a) this document is executed and delivered by Delaware Trust Company, not
individually or personally, but solely as Trustee, pursuant to direction from
the Trust Advisors and in the exercise of the powers and authority conferred and
vested in Delaware Trust Company as Trustee pursuant to the Trust Agreements of
the Seller Trusts (the “Trust Agreements”) and the Trustee is governed by and
subject to the Trust Agreements and entitled to the protections, rights and
benefits contained therein, (b) each of the representations, undertakings and
agreements herein made on the part of the Seller Trusts and Trust Advisors is
made and intended not as personal representations, undertakings and agreements
by Delaware Trust Company but is made and intended for the purpose for binding
only the Seller Trusts and respective trust estates (the “Seller Trust Assets”),
(c) nothing herein contained shall be construed as creating any liability on
Delaware Trust Company, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, (d) under no circumstances shall Delaware Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Seller Trusts or Trust Advisors or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Seller Trusts or Trust Advisors under this Agreement or any other related
documents, and (e) under no circumstances shall the Trust Advisors be personally
liable for the payment of any indebtedness or expenses or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken under this Agreement, all such recourse being strictly to the
Seller Trust Assets.

 

[Remainder of page intentionally left blank; signature appears on next page]

 

12

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

  GWG HOLDINGS, INC.         By: /s/ Jon R. Sabes     Name: Jon R. Sabes    
Title: Chief Executive Officer           THE LT-1 EXCHANGE TRUST,   By: DELAWARE
TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-2 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-3 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-4 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President

 

13

 

 

  THE LT-5 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-6 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-7 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-8 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-9 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President

 

14

 

 

  THE LT-12 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-13 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-14 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-15 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-16 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President

 

15

 

 

  THE LT-17 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-18 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-19 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-20 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-21 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President

 

16

 

 

  THE LT-22 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-23 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-24 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President           THE LT-25 EXCHANGE
TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President

 



17

 

 

  THE LT-26 EXCHANGE TRUST,   By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee           By: /s/ Alan R. Halpern    
Name: Alan R. Halpern     Title: Vice President

 

ACCEPTED AND AGREED   THIS ____ DAY OF DECEMBER, 2018:       /s/ Murray T.
Holland   MURRAY T. HOLLAND, as Trust Advisor       /s/ Jeffrey S. Hinkle  
JEFFREY S. HINKLE, as Trust Advisor  

 



18

 

 

SCHEDULE I

 

LIST OF SELLER EXCHANGE TRUSTS

 

THE LT-1 EXCHANGE TRUST

THE LT-2 EXCHANGE TRUST

THE LT-3 EXCHANGE TRUST

THE LT-4 EXCHANGE TRUST

THE LT-5 EXCHANGE TRUST

THE LT-6 EXCHANGE TRUST

THE LT-7 EXCHANGE TRUST

THE LT-8 EXCHANGE TRUST

THE LT-9 EXCHANGE TRUST

THE LT-12 EXCHANGE TRUST

THE LT-13 EXCHANGE TRUST

THE LT-14 EXCHANGE TRUST

THE LT-15 EXCHANGE TRUST

THE LT-16 EXCHANGE TRUST

THE LT-17 EXCHANGE TRUST

THE LT-18 EXCHANGE TRUST

THE LT-19 EXCHANGE TRUST

THE LT-20 EXCHANGE TRUST

THE LT-21 EXCHANGE TRUST

THE LT-22 EXCHANGE TRUST

THE LT-23 EXCHANGE TRUST

THE LT-24 EXCHANGE TRUST

THE LT-25 EXCHANGE TRUST

THE LT-26 EXCHANGE TRUST

 

S-1

 

 

EXHIBIT A

 

FORM OF JOINDER

 

The undersigned is executing and delivering this Joinder Agreement pursuant to
that certain Stockholders Agreement, dated as of December 27, 2018 (as amended,
restated, supplemented or otherwise modified in accordance with the terms
thereof, the “Stockholders Agreement”), by and among GWG Holdings, Inc. and each
of the Exchange Trusts parties thereto, and any other person or entity that
becomes a party to the Stockholders Agreement in accordance with the terms
thereof. Capitalized terms used but not defined in this Joinder Agreement shall
have the respective meanings ascribed to such terms in the Stockholders
Agreement.

 

By executing and delivering this Joinder Agreement to the Stockholders
Agreement, the undersigned hereby agrees, effective commencing on the date
hereof, to become a party to, and to be bound by and comply with the provisions
of, the Stockholders Agreement applicable to it as a holder of Common Stock, in
the same manner as if the undersigned were an original signatory to the
Stockholders Agreement.

 

The undersigned acknowledges and agrees that Section 6(a) through Section 6(m)
of the Stockholders Agreement are incorporated herein by reference, mutatis
mutandis.

 

[Remainder of page intentionally left blank; signature appears on next page]

 

A-1

 

 

Accordingly, the undersigned have executed and delivered this Joinder Agreement
as of the ____ day of _______________, ___.

 

  Name: [HOLDER/TRANSFEREE]         By:                                      
Name:     Title:  

 

  Notice Information         Address:                                      
Telephone:     Facsimile:     Email:  

 

AGREED AND ACCEPTED   as of the           day of                            ,
              .       GWG HOLDINGS, INC.         By:       Name:
                                  Title:         [TRANSFEROR (if applicable)]  
      By:       Name:       Title:    

 

Signature Page to Joinder Agreement

 



A-2

